Citation Nr: 1823487	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent prior to October 25, 2010, for coronary artery disease status post coronary artery bypass grafting (CABG) with myocardial infarction.  

2.  Entitlement to an initial rating in excess of 10 percent for surgical scar, anterior chest.  

3.  Entitlement to an initial compensable rating for surgical scar, right lower extremity, status post vein harvesting.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  He was the recipient of the Combat Infantryman Badge and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, that granted service connection for coronary artery disease status post CABG and myocardial infarction.  The RO assigned a 60 percent rating effective August 31, 2010, a 100 percent rating effective October 25, 2010, a 60 percent rating effective February 1, 2011 and a 30 percent rating effective May 17, 2011.  The RO also granted service connection for a coronary artery bypass grafting scar and assigned a noncompensable rating effective August 31, 2010.  The Veteran filed a notice of disagreement in July 2012 and was provided with a statement of the case in July 2014.  The Veteran perfected his appeal with an August 2014 VA Form 9.  

In a March 2014 rating decision, the RO recharacterized the Veteran's scar disability as residuals coronary artery bypass grafting sternotomy and right lower extremity vein harvesting site scars and assigned a 10 percent rating effective August 31, 2010.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an April 2016 rating decision, the RO assigned a 60 percent rating, effective August 31, 2010, and a 100 percent rating effective October 25, 2010, for the Veteran's coronary artery disease.  As such, the issue has been recharacterized as seen on the title page.  Id.  

In the April 2016 rating decision, the RO also recharacterized the Veteran's scar as 1) surgical scar, anterior chest and 2) surgical scar, right lower extremity, status post vein harvesting.  As such, the issue has been recharacterized as seen on the title page.  


FINDING OF FACT

VA was notified of the Veteran's death on March 27, 2018.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).


ORDER

The appeal is dismissed.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


